Jordan, Presiding Judge.
The Supreme Court, in State Farm Mut. Auto. Ins. Co. v. Board of Regents of the University System of Ga. and Oelke v. Board of Regents of the University System of Ga., 226 Ga. 310, having reversed the judgment of this court in Board of Regents of the University System of Ga. v. Oelke, 120 Ga. App. 667 (172 SE2d 183), the previous judgment of this court is vacated and the judgment of the Supreme Court is made the judgment of this court. Accordingly, the trial judge did not err in denying the motion of the Board of Regents of the University System of Georgia to intervene in the civil action instituted by Mrs. Oelke against State Farm Mutual Automobile Insurance Company.

Judgment affirmed.


Hall, P. J., and Whitman, J., concur.